Citation Nr: 1216113	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-47 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected osteoarthritis of the right knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for service-connected residuals of a right knee meniscectomy, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel




INTRODUCTION

The Veteran appears to have served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
The Veteran was afforded a video conference hearing before the Board in December 2011.  A transcript has been associated with the claims folder.  

The Court has held that entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  At his hearing, the Veteran contended that he was unable to work because of his service-connected disability.  Therefore, although an August 2008 rating decision denied entitlement to a TDIU, the Board refers this issue to the RO for further consideration in light of the appealed increased rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a video conference hearing before the Board in December 2011.  At the hearing the Veteran discussed his knee symptomatology, and clarified that he had been treated through a private provider.  He also reported that he had been prescribed Vicodin to help with his knee pain, although he only used it as a last resort.  Unfortunately, private treatment records from his family practitioner pertaining to his knee disability are not associated with the claims file.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Because there are outstanding potentially-pertinent medical records which are referenced in the record, the Veteran's claim has not been specifically developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, obtain and associate with the claims folder any outstanding private treatment records from his family practitioner pertaining to his right knee.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  After undertaking any additional development deemed appropriate, including a VA examination if warranted, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of this decision and any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



